Citation Nr: 1043360	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-03 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for optic 
neuritis due to multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service September 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which assigned a separate 30 percent rating for optic 
neuritis.  A November 2006 rating decision continued this rating.

The Veteran withdrew his request for a hearing in September 2008.


FINDING OF FACT

The Veteran's optic neuritis manifested by right eye corrected 
visual acuity of 20/400 and left eye visual acuity of 20/20 with 
light perception throughout the course of this appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
optic neuritis have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§  4.1-4.10, 4.83a, 4.84a, Diagnostic 
Codes (DCs) 6061 to 6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The instant claim for an initial rating in excess of 30 percent 
for optic neuritis arises from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claim.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The criteria for the evaluation of disabilities of the eyes were 
amended effective December 10, 2008, but these amended criteria 
govern cases only when the claim is filed on or after that date.  
73 Fed. Reg. 66543 (November 10, 2008).  The instant claim was 
received in January 2006.  Therefore, the rating criteria revised 
effective December 20, 2008 are not applicable.

Visual acuity is rated based on best distant vision obtainable 
after correction by glasses.  38 C.F.R. § 4.75.  When service 
connection is in effect for only one eye, the non-service-
connected eye is considered to have vision of 20/40 or better.  
In such instances, visual acuity of the service-connected eye is 
rated 10 percent when it is 20/50, 20/70, or 20/100; it is rated 
20 percent when it is 15/200 or 20/200; and it is rated 30 
percent when it is 10/200 or 5/200.  38 C.F.R. § 4.84a, DCs 6074, 
6077, 6079 (2008).

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008). The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye and 
the vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V.

A 30 percent rating is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in both eyes 
is correctable to 20/70; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/70; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/50; (4) when vision 
in one eye is correctable to 15/200 and vision in the other eye 
is correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is correctable 
to 20/40; or (6) when vision in one eye is correctable to 5/200 
and vision in the other eye is correctable to 20/40.  38 C.F.R. § 
4.84a, DCs 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one eye is 
correctable to 20/200 and vision in the other eye is correctable 
to 20/70; (2) when vision in one eye is correctable to 15/200 and 
vision in the other eye is correctable to 20/70; (3) when vision 
in one eye is correctable to 10/200 and vision in the other eye 
is correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is correctable 
to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 (2008).

A 50 percent rating is warranted for: (1) corrected visual acuity 
is to 20/100 in both eyes; (2) corrected visual acuity is to 
10/200 in one eye and to 20/70 in the other eye; or (3) corrected 
visual acuity is to 5/200 in one eye and 20/70 in the other eye.  
38 C.F.R. 4.84a, DCs 6073, 6076, 6078 (2008).

A 60 percent rating is warranted for: (1) corrected visual acuity 
of one eye is to 20/200 and the other eye is 20/100; (2) 
corrected visual acuity of one eye is to 15/200 and the other eye 
is to 20/100; (3) corrected visual acuity of one eye is to 10/200 
and the other eye is to 20/100; and (4) corrected visual acuity 
of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 
4.84a, DCs 6073, 6076 (2008).

A 70 percent rating is warranted for: (1) corrected visual acuity 
to 20/200 in both eyes; (2) corrected visual acuity in one eye to 
10/200 and 20/200 in the other eye; and (3) corrected visual 
acuity in one eye to 5/200 and 20/200 in the other eye.  
38 C.F.R. 4.84, DCs 6072, 6075 (2008).

A 100 percent disability rating is warranted for corrected visual 
acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, DC 6071 (2008).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further examination 
of the eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than three feet, 
being considered of negligible utility.  38 C.F.R. §§ 
3.350(a)(4), 4.79.

Under the provisions of DC 6070, a 40 percent rating is warranted 
for blindness in one eye, having only light perception, with 
visual acuity in the other eye of 20/50 or worse.  See 38 C.F.R. 
§ 4.84a.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  Blindness of one eye, having only light 
perception, is rated 30 percent.  38 C.F.R. § 4.84a, DC 6070.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that he is unable to see out of his right 
eye and warrants a higher rating.

A February 2006 VA eye examination reflects the Veteran's reports 
of an episode of visual loss in his right eye that has persisted 
over the last two months despite treatment with steroids.  His 
right eye vision was very poor but his left eye did not appear to 
be affected.  Physical examination revealed somewhat restricted 
confrontation visual fields in his right eye and normal visual 
fields in his left eye.  A 1+ afferent papillary defect was 
present in the right eye.  Slit-lamp examination was normal.  His 
disks, maculae, vessels and retinal periphery were normal to 
careful inspection with biomicroscopy and his optic nerve was 
pink in his right eye.  His best corrected visual acuity at a 
distance was 20/400 in the right eye and 20/20 in the left eye.  
The examiner noted that the Veteran's vision loss in his right 
eye was so severe that he was unable to perform Goldmann visual 
field testing and such testing was deferred.  Following this 
examination, an impression of optic neuritis in the right eye was 
made.  The examiner opined that this vision loss will probably be 
long-term but may improve due to the normal waxing and waning of 
multiple sclerosis.  The Veteran will remain a lifetime risk for 
development of further optic neuritis events in either eye.

An addendum to this February 2006 VA eye examination indicated 
that the Veteran's near visual acuity was in his right eye was 
20/400 and 20/20 in his left eye.  These were both his best 
corrected visual acuity at near.

A February 2006 VA magnetic resonance imaging (MRI) scan found a 
lesion within the white matter tracts of the occipital lobe which 
may be in the optic radiations.

The Veteran reported that he did not have vision in his right eye 
in a February 2006 VA neurology treatment note.

In a July 2006 statement, the Veteran reported that he could not 
read the eye chart during the February 2006 examination and that 
the only thing he was able to see was white.  He had no 
peripheral or other vision in his right eye and was blind.

A neurological examination conducted in an October 2006 VA 
treatment note found that the Veteran's cranial nerves were 
intact expect for right eye blindness.  Pupillary constriction to 
light in both eyes with consensual light reflex was noted.

The Veteran failed to appear for a VA eye examination scheduled 
in February 2007 and rescheduled in December 2007.

A rating in excess of 30 percent for the Veteran's optic neuritis 
requires (1) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/70; (2) when vision 
in one eye is correctable to 15/200 and vision in the other eye 
is correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is correctable 
to 20/50; (4) when vision in one eye is correctable to 5/200 and 
vision in the other eye is correctable to 20/50; (5) blindness in 
one eye, having only light perception, with visual acuity in the 
other eye of 20/50 or worse.  The Veteran's right eye correctable 
vision was 20/400 and his left eye correctable vision was 20/20 
throughout the course of this appeal.  The October 2006 VA 
treatment note also demonstrated that he had light perception in 
his right eye.  A rating in excess of 30 percent is therefore not 
warranted.  38 C.F.R. § 4.84a, DCs 6073, 6076, 6077 (2008).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath.  The Board 
has found no section that provides a basis upon which to assign a 
higher rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b) (1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell, 
supra.  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when the 
issue either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's optic neuritis manifested by the visual impairments 
as described above.  The rating criteria contemplate these 
impairments.  There were no periods of hospitalization for this 
condition either demonstrated in the clinical evidence or 
reported by the Veteran.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran has awarded TDIU in a May 2006 rating decision, 
effective in December 2005.  Further consideration of TDIU is 
therefore not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
optic neuritis is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


